SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-appellant Harold Butler appeals from a final judgment entered in the United States District Court for the Eastern District of New York (Amon, /.), dismissing his suit for eight hundred million dollars in damages allegedly resulting from the non-delivery of certified mail by defendant, the United States Postal Service. On appeal, Butler challenges this ruling.
We affirm for substantially the reasons stated in the district court opinion. See Harold Butler v. United States Postal Service, 02-CV-3912 (CBA) (E.D.N.Y. Aug. 12, 2002).
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.